Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Williams appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to Defendants in this action alleging employment discrimination under Title VII of the Civil Rights Act of 1964, as amended, and raising related claims under state law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Force Protection Industries Inc., No. 2:07-cv-03679-MBS, 2009 WL 857400 (D.S.C. Mar. 31, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.